UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF Commission File Number0-29711 Subjex Corporation (Exact name of issuer in its charter) Minnesota 41-1596056 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3245 Hennepin Ave S Suite 1, MinneapolisMN 55408 (Address of Principal Executive Offices) (Zip Code) 612-827-2203 (Issuer’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, no par value Check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter periods that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an acceleratd filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporing company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Traditional Small Business Disclosure Format: Yes oNo x As of November 7, 2008 there were 99,997,720 outstanding shares of common stock, no par value. The aggregate market value of the common stock of the issuer held by non-affiliates of the issuer on November 7, 2008 based on the closing price of the common stockas reported on the OTC Bulletin Board on such date was $2,499,943. SUBJEX CORPORATION INDEX Page Number PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of September 30, 2008 (unaudited) and December 31, 2007 (audited) 3 Statements of Operations for the Three and Nine Months Ended September 30, 2008 and September 30, 2007 (unaudited) 4 Statements of Cash Flows for the Nine Months Ended September 30, 2008 and September 30, 2007 (unaudited) 5 Notes to the Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 ITEM 4T. CONTROLS AND PROCEDURES 9 PART II – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 2. CHANGE IN SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 11 CERTIFICATION PURSUANT TO SECTION 06 OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATIONS 12 SIGNATURES 12 References to the “Company,” the “Registrant,” “we”, “us” or “our” in this Quarterly Report on Form 10-Q refer to Subjex Corporation., unless the context indicates otherwise. 2 Index SUBJEX CORPORATION BALANCE SHEETS September 30, December 31, 2008 2007 (Unaudited) (Audited) ASSETS Current Assets: Cash $ 2,505 $ 15,217 Accounts receivable - 1,517 Prepaid expenses 14,375 37,500 Total current assets 16,880 54,234 Property and equipment, net 1,179 5,017 Other assets, net 2,611 3,611 Total assets $ 20,670 $ 62,862 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Short-term notes payable 19,863 27,177 Subordinated convertible notes payable 23,000 23,000 Accounts payable 179,519 160,632 Accrued expenses: Accrued expenses-related party 7,330 31,006 Payroll and payroll taxes 36,278 13,383 Interest 24,753 23,052 Accrued expenses 3,905 3,633 Total current liabilities 294,648 281,883 Long-term debt: Long-term debt, less current portion - - Total liabilities 294,648 281,883 Stockholders' deficit: Common stock, no par or stated value;100,000,000 shares authorized: 99,297,720 and 85,434,166 shares issued and outstanding at September 31, 2008 and December 31, 2007, respectively 6,662,546 6,462,408 Subscription received - 10,000 Accumulated deficit (6,936,524 ) (6,691,429 ) Stockholders' deficit (273,978 ) (219,021 ) Total liabilities and stockholders’ deficit $ 20,670 $ 62,862 The accompanying notes are an integral part of these financial statements. 3 Index SUBJEX CORPORTION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues $ 575 $ 2,160 $ 575 $ 83,280 Expenses: Selling, general and administrative 115,160 629,034 242,046 1,297,641 Total operating expense 115,160 629,034 242,046 1,297,641 Operating loss (114,585 ) (626,874 ) (241,471 ) (1,214,361 ) Other income (expense) Interest expense (1,457 ) (1,063 ) (3,624 ) (4,016 ) Net loss $ (116,042 ) $ (627,937 ) $ (245,095 ) $ (1,218,377 ) Net loss per basic and diluted common share $ (0.001 ) $ (0.008 ) $ (0.001 ) $ (0.001 ) Weighted average common shares outstanding - basic and diluted 99,297,720 80,767,011 99,297,720 80,767,011 The accompanying notes are an integral part of these financial statements. 4 Index SUBJEX CORPORTION STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flow from operating activities: Net loss $ (245,095 ) $ (1,218,377 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation and amortization 3,838 8,312 Amortization prepaid expense - 45,020 Non cash common stock issued for consulting services 53,800 732,003 Changes in operating assets and liabilities: Accounts receivable 1,517 (1,517 ) Prepaid expenses 23,125 (75,000 ) Accounts payable 18,886 41,895 Payroll and payroll taxes 22,895 11,220 Refunds payable - (82,000 ) Accrued expenses (7,042 ) - Accrued interest 1,701 2,156 Accrued expenses-related party (23,676 ) 26,249 Net cash used in operating activities (150,050 ) (510,039 ) Cash flow from investing activities: Purchase of property and equipment - (11,887 ) Notes Receivable 1,000 - Net cash used in investing activities 1,000 (11,887 ) Cash flow from financing activities: Proceeds from issuance of capital stock 146,338 410,750 Proceeds from stock subscriptions (10,000 ) 20,000 Net cash provided by financing activities 136,338 430,750 Decrease in cash (12,712 ) (91,176 ) Cash at beginning of period 15,217 96,835 Cash at end of period $ 2,505 $ 5,659 Supplemental cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ - $ - The accompanying notes are an integral part of these financial statements. 5 Index Notes to the Financial Statements (unaudited) Note 1.Basis of Presentation The accompanying unaudited condensed financial statements of Subjex Corporation (the Company) have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Item 310(b) of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. All adjustments which, in the opinion of management, are considered necessary for a fair presentation of the results of operations for the periods shown are of a normal recurring nature and have been reflected in the unaudited condensed financial statements. There are no additional material subsequent events or material contingencies that require disclosure. The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period. The information included in these unaudited condensed financial statements should be read in conjunction with Management’s Discussion and Analysiscontained in this reportand with the financial statements and accompanying notes included in the Annual Report on Form 10-KSB for the year ended December 31, 2007. Note 2.
